            Minuta Motion to Dismiss exhibit 1Document 404-1 Filed 09/07/21 Page 1 of 3
                    Case 1:21-cr-00028-APM
                                                                         - 1 of 3 -
FD-302 (Rev. 5-8-10)

                                                             UNCLASSIFIED//FOUO
                                                  FEDERAL BUREAU OF INVESTIGATION



                                                                                                                          Date of entry       07/22/2021



           On 17 July 2021, Federal Bureau of Investigation (FBI) Special Agent (SA)
                     , while on leave and in a non-official capacity, was at
                                                                            . Also
        present was

                                                       (hereinafter known as GROUP).
        Between approximately 1200 and 1530, Roberto Minuta (MINUTA) made the
        following statements:

        [Agent note: During the encounter with MINUTA, the author did not identify
        himself to MINUTA as an FBI Special Agent. Author did not attempt to elicit
        any information from MINUTA regarding MINUTA's charged conduct. The author
        asked one clarifying question, and that was if the felony charges were
        conspiracy charges, which MINUTA confirmed. Additionally, the author did not
        instruct the GROUP to elicit information regarding MINUTA’s pending
        charges.]

                                                                                                                                              .

                                                                                                                                                    .

           MINUTA’s life had been a crazy since 6 January 2021. MINUTA was an
        Oathkeeper, and was a member of Roger Stone’s security detail on 6 January
        2021. On 6 January 2021, MINUTA had a conversation with two police officers
        outside of the capitol building and asked them what was going on. The
        officers stated they were overwhelmed and were trying to get their fellow
        officers out of the capitol building. MINUTA entered in the capitol building
        to help the officers. Upon walking inside, MINUTA saw people getting violent
        to include taking away police officer’s riot shields. MINUTA helped clear a
        path for the officers to exit the building. MINUTA entered the building
        approximately an hour to an hour and a half after Congress paused the

                                                                UNCLASSIFIED//FOUO

   Investigation on    07/17/2021           at                                     , United States (In Person)

   File #    176-WF-3366759-MINUTA_ROBERTO, 266O-DL-3377055                                                                  Date drafted    07/19/2021

   by

  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
FD-302a (Rev. 5-8-10)       Case 1:21-cr-00028-APM Document 404-1 Filed 09/07/21 Page 2 of 3

                                              UNCLASSIFIED//FOUO
          176-WF-3366759-MINUTA_ROBERTO
                            (U//FOUO) Roberto Minuta Incidental
Continuation of FD-302 of   Contact and Statements on 17 July 2021     , On   07/17/2021   , Page   2 of 3




          counting of the Electoral College votes. The doors were open when MINUTA
          entered the capitol building. MINUTA left the capitol building when he saw
          the violence against police officers.

             The FBI arrested MINUTA, a Special Weapons and Tactics Team raided his
          residence, and agents seized his cellular telephone. The government charged
          MINUTA with two felonies and a misdemeanor for his actions on 6 January
          2021. The felony charges were conspiracy charges.

             MINUTA spoke to                                           twice on 6
          January 2021. Once to provide information about               security
          detail, and once to advise        of when the detail left. The FBI knew
          about the phone calls from MINUTA’s telephone records.                                         .

             MINUTA saw police officers arrest a protestor who was helping a person
          being attacked by Antifa.

               MINUTA was not involved in any conspiracy.

               MINUTA told all of this to the FBI.

             All of the conspiracy charges were fake. The FBI stated MINUTA spit in an
          officer’s face, which was a lie.

             The Cable News Network (CNN) did a hit piece on MINUTA prior to 6 January
          2021. The FBI took information from the CNN piece and used it against him.
          The FBI was the strong arm of CNN.

          [Agent note: MINUTA later showed the video of the CNN piece to the GROUP in
          the tattoo parlor. The author was outside of the parlor at the start of, and
          for the majority of, the video, but saw last part of the video. The author
          did not recall how much of the video was viewed.]

             Since the CNN article and 6 January 2021, MINUTA had received death
          threats, and Antifa and Black Lives Matter members vandalized his shop in


             Since his arrest, MINUTA had not been able to use any money applications
          like Venmo or Cash App, and had issues with his credit cards, bank accounts,


                                              UNCLASSIFIED//FOUO
FD-302a (Rev. 5-8-10)       Case 1:21-cr-00028-APM Document 404-1 Filed 09/07/21 Page 3 of 3

                                              UNCLASSIFIED//FOUO
          176-WF-3366759-MINUTA_ROBERTO
                            (U//FOUO) Roberto Minuta Incidental
Continuation of FD-302 of   Contact and Statements on 17 July 2021     , On   07/17/2021   , Page   3 of 3




          and lines of credit. MINUTA could only take cash from customers now.

             MINUTA had trouble at airports since his arrest. MINUTA was on a watch
          list. When MINUTA flew and traveled through an airport, he was pulled from
          the security line and searched.

             MINUTA turned over his firearms in order to get released from custody.
          MINUTA was only allowed to travel from                            .

             Federal prosecutors recommended MINUTA plead guilty. The felony charges
          carried up to twenty years in prison. MINUTA was hesitant to take his case
          to a jury trial because of how liberal Washington D.C. was.

               MINUTA expected the process to continue in April 2022.

          [Agent note: During the encounter and at the objection of the GROUP,
          MINUTA paid for pizza ordered by a member of the GROUP. For context, the
          author understood that MINUTA owned the tattoo parlor, and therefore
          recognized and appreciated the business the GROUP and author provided. The
          author viewed MINUTA's payment for the pizza as a sign of appreciation and
          customer service.]

          [Agent note: On 19 July 2021, author contacted the FBI Washington Field
          Office’s
                 regarding the contact with MINUTA.            instructed author
          contact                                                        instructed
          the author to document the encounter with MINUTA via FD-302.]




                                              UNCLASSIFIED//FOUO
